DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/2021.
Claims 2-15 will be examined hereafter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “the wireless command signal is a second wireless command signal”. This renders the claim indefinite, as the term “a second wireless command signal” is unclear (i.e. is it unclear how “a second wireless command signal” is required 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102a1 as being anticipated by JPH03253682.
Regarding claim 2, JPH03253682 discloses a control method of space adjustment, comprising: providing at least one door leaf (Figure 1, element 1), and at least one motor (Figure 1, element 4) respectively driving the at least one door leaf, wherein the at least one door leaf is movable (See Abstract provided), and each of the at least one door leaf comprises a transparency-adjustable panel (See Abstract provided); controlling the at least one motor to drive the at least one door leaf; and adjusting transparency of the transparency-adjustable panel on the corresponding door leaf according to a position of the at least one door leaf (See Translation, See at least Page 3, “When the arithmetic processing unit 17 estimates from the measured value of the traveling speed that there is a risk of the user colliding with the door before the door 1 opens when the user activates the first detection bag w2, the signal is estimated. Is .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JPH03253682 in view of Mead et al. (US 2016/0295667) (hereinafter Mead).
Regarding claims 3 and 4, although JPH03253682 does recite that “an ultrasonic sensor or an infrared sensor may be used” for the anti-collision system, JPH03253682 does not explicitly disclose wherein the step of controlling the at least one motor to drive the at least one door leaf comprises: providing a depth camera for capturing at least one external image.  Mead, however, teaches that it is known in the art to configure an automated sliding door system that features a depth camera for capturing at least one external image and determining motion of an external object in the at least one external 

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JPH03253682 in view of Friedli (US 2016/0035160).
Regarding claim 8, JPH03253682 does not explicitly disclose wherein the step of controlling the at least one motor to drive the at least one door leaf comprises: providing a wireless communication receiver for receiving a wireless command signal.  Friedli, however, teaches that it is known in the art to configure a door access system that 
Regarding claim 9, JPH03253682 as modified by Friedli for claim 8 above teaches wherein the wireless command signal is a first wireless command signal related to driving of the at least one door leaf (Friedli paragraphs [0055-0056]); and the control method further comprises: controlling the motor to drive the at least one door leaf according to the first wireless command signal (JPH03253682 translation page 1).  
Regarding claim 11, as best understood, JPH03253682 as modified by Friedli for claim 8 above teaches wherein: the wireless command signal is a second wireless command signal related to presenting an image. Examiner notes that, as best understood, Friedli teaches a wireless RFID card presented to a wireless card reader, enabling a user to access the door system. However, if Applicant believes “The user presents an electronic key (an RFID card) to a reader” as disclosed by Friedli does not encompass “presenting an image”, as required in the claim, Examiner takes Official Notice that it is old and well-known in the art to provide an RFID card in the form of a user ID badge, which includes an identification picture of the user (i.e. an image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the RFID card of Friedli such that it is a user ID badge, which includes an identification picture of the user, since it is common practice to configure RFID cards in this manner, as it provides additional security for the system by deterring unauthorized users from using a lost or stolen RFID card. 

Allowable Subject Matter
Claims 5-7, 10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN B REPHANN/Examiner, Art Unit 3634